﻿I wish at the outset to extend my personal congratulations, and those of the delegation of Belize to the President on his unanimous election to his high office at the forty-second session of this Assembly.
We follow in the footsteps of a great diplomat and friend of Belize, Mr. Humayun Rasheed Choudhury of Bangladesh, to whom I express sincere appreciation for his untiring efforts to generate harmony among the representatives of the world during the forty-first session.
A special word of thanks is also due Mr. Javier Perez de Cuellar, our esteemed Secretary-General, whose guidance and statesmanship continue to sustain this Organization in its guest for peace in the world.
Assailed by the criticisms of its detractors and beset by the woes of financial crises, the United Nations system nevertheless continues to articulate the vision of its founders and to provide a moral and practical framework for the ideal of an enlightened world order.
The proliferation of new States and the awesome developments in the technologies of destruction have combined to make the management of international relations a far more complex business than the framers of the Charter could ever have imagined. The challenge for the United Nations system has been to keep pace with the requirements of the contemporary era and to become more than a political talking shop and more than a sprawling and soulless bureaucracy.
It is one measure of its responsiveness to changing circumstances that the United Nations has latterly been examining its financial arrangements in order to make the Organization more viable and to quiet some of the voices of discontent. My delegation therefore applauds the new consensus mechanism agreed on by the budgetary committee. The arrangements represent a workable compromise which reflects the concerns of the larger contributors while preserving the all-important principle of equality of Member States. 
We can have no truck with the suggestion that small States should be United in the exercise of their sovereignty by some diminished status in the United Nations system. Such an idea is antediluvian and regressive in the extreme. The notion of sovereign equality and the principle of majority rule are the very foundations of the moral authority of the United Nations system. And the right of developing countries to use their numerical strength to influence the world view expressed by this forum is the essence of an attempt at global democracy.
Nevertheless, it is a truism that every right carries a corresponding responsibility. Accordingly, the equality principle which informs the conceptual basis of our Organization must go hand in hand with the responsibility principle, which ought to underpin our decisions, resolutions and programmes of action.
The surest way to erode a right is to abuse it. And it is the perceived abuse of the process of majority rule that has generated the fiercest criticisms of this Organization. If the nay-sayers are to be silenced, the force of numbers - particularly in the General Assembly - must be used in an equitable fashion. The temptation to engage in strident and automatic name-calling must also be resisted so as to preserve pristine the moral force of our pronouncements.
Responsibility and restraint must once again form the basis of debate and resolution. Then there will be no room for the argument that those Western democracies whose views do not necessarily coincide with those of the third-world majority would do best to turn their backs on us. We will still be an imperfect institution in an uncertain world, but that admission should spur us all into a search for ways to increase the effectiveness of our Organization, not question its fundamental importance as the embodiment of International ideals.
The United Nations does succeed in playing a moderating role in world affairs by making use of its global recognition and the public relations strength of its imprimatur or sanction. It is churlish not to concede that the United Nations has at least ensured that we do not return to the long-abandoned days of avowedly Darwinian international politics. As a small country, Belize understands too well the significance of a truly international forum whose collective authority is the ultimate guarantor of the sovereignty, integrity and dignity of small States everywhere.
We do not expect the United Nations to provide all the answers or to substitute for those necessary bilateral arrangements which must still be concluded directly between developed and developing nations But we do expect the United Nations generally to advance the interests and ideals of the world community and to endorse, facilitate and aid those national and regional initiatives which sustain the international order.
One such regional initiative that lends itself to United Nations approbation and support is the recently concluded Central American peace plan. That accord has emerged within the context of the Contadora initiative but is fashioned by the five States themselves involved in the Central American conflict. The plan has already advanced the peace process in Central America and has generally been hailed as providing the basis for a workable and just resolution to the region's problems.
It seems to us in Belize that if the future of Central America were to be left entirely in the hands of Central Americans, the agreements reached at Esquipulas could provide a real blueprint for the pacification of the region. But there are, as always, the complicating realities of geopolitics. 
Indeed, external interests have already intervened to give an East-West dimension to a conflict whose origins are rooted in local conditions. In these circumstances, it is clear to my delegation that all of Latin America needs to speak out in support of what is proposed by the region to solve a conflict in the region. External forces acting on the basis of ideological opportunism should not be allowed to defeat indigenous political will. The process of democratisation in Central America must be worked out in site, and not according to some received wisdom stamped " Made in the metropolis".
The initial promise of success of the Central American peace accord owes much to the determination of the leaders and peoples of the isthmus. That such a breakthrough could have occurred signals the possibilities for solutions to other hemispheric crises.
Belizeans are profoundly concerned that national violence once again threatens to consume the independent Republic of Haiti. We understand the people's determination to participate fully in deciding the future direction of their country, and we are conscious that free and fair elections are the first step along the path to political stability, economic recovery and the reduction of social misery. We therefore urge the Government of Haiti to ensure that the already precarious transition to constitutional rule is not further imperilled.
A return to democracy Is also imminent in the Caribbean nation of Suriname. Belize applauds that country's decision to allow international observers to be present at the elections set for November. We hope that the current difficulties can be overcome and the time-table set adhered to, so that political power can be handed back to the people as scheduled.
Of interest to us also is the recent Initiative by Saint Lucia and Saint Vincent and the Grenadines towards unification of the eastern Caribbean States. While full consultation with the people of those nations would be essential before any proposal for political union could be implemented, there are obvious advantages to be gained from unity.
Better use of regional expertise, a larger market for domestic goods and more effective and less costly representation abroad are all sufficiently important that they should not be countered with automatic and unthinking assertions about the pre-eminence of political independence. In the case of my own Government  we have been encouraged to redouble our efforts to seek an honourable end to the long-standing problem with our neighbouring Central American State of Guatemala. After six years of uninterrupted enjoyment of independent nationhood Belize has forged its own international personality and established itself firmly among the nations of the world. There is no room in the contemplation of our continued existence for the encouragement of the pretension to all or part of our territory by another State.
With the passage of time, with the universal acknowledgement of our independent reality and against the background of the democratic transformations emerging in our region, my Government feels that there is now a favourable climate for some degree of normalization to take place in relations between Belize and Guatemala.
I say this despite the fact that the talks which took place in April of this year between the two countries failed to produce a breakthrough. Indeed, the Republic of Guatemala insisted on the cession o£ Belizean land as the price for a settlement. Comforted by the continuing support which enlightened nations of the world community give us, Belize totally rejected the Guatemalan position.
Nevertheless, we have agreed to continue talking. Developments have taken place in Guatemala which incline us to feel that the April position was no more than a temporary hiccup in the negotiating process and that the formula can still be found for peaceful and active coexistence between neighbours.
We look forward not only to a diplomatic accommodation with Guatemala but also to the economic co-operation that would surely follow. For the preservation and consolidation of political independence fulfil only part of the obligations of sovereign Governments. The guest for national dignity can succeed only when we satisfy the economic needs of our peoples: their need for food, clothing, shelter and jobs.
For its part the young nation of Belize has already embarked upon the process of diversification from mono-crop preoccupations. An expanded and export-oriented economic base has been created, and we have widened our commercial relations while narrowing our trade gap. The production of bananas, citrus fruit and cacao has been increased. We have commenced an expansion in tourism, bearing in mind the need to preserve our plural culture and our ecological heritage. We have also continued the balanced exploitation of our forest resources and welcomed a new aquaculture industry, while trying to broaden our maritime fisheries.
But even as we attempt to move ahead we come hard upon the realities of an inequitable international economic order. Markets for our products are unstable, commodity prices are low and protectionism has evolved from a device to a policy.
Recognition of this situation points inevitably to the importance of multilateral co-operation in trade, money and finance and development. The need for strengthening the multilateral process as a means of ameliorating inequities in global economic relations becomes even more imperative when we consider the open advocacy on the part of some donor countries to tie bilateral aid to political conformity.
Barriers to reciprocal trade need to be broken down, and the developed world must open its markets to the developing countries. Only with guaranteed access for their products and realistic terms of trade can small States hope to meet their obligations and establish growth.
A new international economic order would also advance the cause of world peace, for it would remove many sources of national and international tension that have as their underlying causes inadequate responses to basic human needs. The spectre of the migration of millions of peoples from their native lands, be It in Africa, Asia or Latin America, crossing into neighbouring territories seeking refuge, strains the Imaginations and resources of the most well-intentioned. Most of our countries are already struggling with the intractable problem of distributing the limited resources available to our natural citizens. But, faced with the greater demands made on those resources by those whose only recourse for survival has been an exodus from their homes, the act of sharing can become almost unbearable.
Conditions must be created to make it an exercisable option for refugees and others deprived of their heritage to return to the land of their birth and fashion their own destiny. Political and economic strategies must be devised to give back the future to those wandering masses.
It is therefore pleasing to note that, for all the criticisms faced by the Organization, a large part of United Nations efforts has been directed towards the salvaging of countries from conditions of ignorance, deprivation and homelessness. Expenditures by the Food and Agriculture Organization of the United Nations, the United Nations Development Programme; the United Nations High Commissioner for Refugees, the United Nations Educational, Scientific and Cultural Organization and the United Nations Children's Fund have brought measurable advantages to peoples all over the world.
When doubts are cast on the usefulness of this body, many States can point to the improved agricultural techniques' that have led to an increase in national productivity, to the programmes of education, immunization and sanitation that have improved the quality of life for their citizens and to the new skills and technologies that have enabled their policies to function and survive in the global village. Those are the tangible consequences of the United Nations system from which our constituencies benefit.
Even as we applaud the results of United Nations developmental actions, we bemoan the inefficacy of some of its political pronouncements. In particular we are deeply troubled by the inability of United Nations resolutions to bring any real comfort to the millions of South African blacks suffering under the inhuman yoke of apartheid. The time has surely come for all Member States to agree on the measures necessary to exorcise a Pretoria regime that has forfeited any claim to civilized regard.
We appeal particularly to those nations whose conceptions of real-politik have inclined them to treat as less than urgent the misery of the oppressed. We ask that they act now in helping to extirpate the abomination that is apartheid.
Similarly, the independence of Namibia has been too long denied. Considerations of linkages cannot be allowed to stand in the way of Namibia' s freedom, self-determination and dignity.
In the Middle East few would wish to contemplate the horrors that an expanded war in the Persian Gulf would entail. The Secretary-General's call for a cease-fire between Iran and Iraq must be heeded, and other interests would do well to reduce their military presence as one means of allowing United Nations diplomacy to take hold.
Every effort must be made to encourage the process of dialogue in other Middle Eastern affairs. It continues to be our hope that an international peace conference will be able to reconcile the need for a Palestinian homeland with the right of Israel to exist within secure borders.
The attention of the General Assembly shall remain focused on Afghanistan so long as the situation in that tragic country continues to create tensions that threaten international peace. Again, we call for the immediate withdrawal of foreign troops from Afghanistan and for genuine attempts at national reconciliation.
The power of self-determination must be conceded to the Afghan people so that the millions who fled their country may soon escape the misery and indignity of refugee life and return to their homeland.
The essential ingredient of the solution to the problems in Kampuchea also involves the withdrawal of foreign troops. In accordance with United Nations resolutions we continue to call for a cease-fire and internationally supervised elections as the means to a comprehensive political settlement which allows the Kampuchean people their inalienable right to independence.
The divided Korean peninsula must be reunited, and the process of reunification should take place through direct dialogue and negotiations between North and South Korea. It is imperative that the deeply rooted mistrust and hostilities between the two Koreas be replaced with the understanding and goodwill which are surely not beyond the capacity of a people whose culture is 5,000 years old.
The fact of worldwide drug abuse and illicit trafficking is no less a danger to international order than the prospect of military confrontation and war. The Secretary-General has stressed the need for a concerted, comprehensive and truly worldwide effort to combat the plague of illegal drugs. My own Government has been nationally militant in the fight against narcotics abuse, and we have also joined in the international United Nations-sponsored efforts aimed at eradicating this menace. Earlier this year we hosted a conference designed to produce more effective strategies for regional co-operation. 
Perhaps the greatest threat facing mankind is the possibility of a nuclear Armageddon. Accordingly, we welcome the recent potential breakthrough in the struggle to curb the nuclear arms race. The agreement in principle concluded between the United States and the Soviet Union will for the first time eliminate an entire class of nuclear weapons, and perhaps signals a new era of super-Power co-operation in the long journey towards total nuclear disarmament.
The framers of our Chatter, were no unsophisticated people, nor was their vision one of utopian unreality. They conceived a system that combined lofty ideals with functional pragmatism. They devised a mechanism to mediate the competing claims of the just and the strong. They carved a moral landscape out of a barren prospect.
Today, in a strife-ridden world, the United Nations system remains an assertion of our collective being, an affirmation of our humanity. We need to make the system work. We need to make it work or concede our civilization for ever to an encroaching jungle that promises only impenetrable shadows and darkness at noon.
